Citation Nr: 1428058	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  13-02 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date prior to August 31, 2010 for service connection for arteriosclerotic heart disease.  

2.  Entitlement to an effective date prior to January 19, 2011 for service connection for posttraumatic stress disorder (PTSD), to include on the basis of clear and unmistakable error (CUE) in a November 2006 rating decision.

3.  Entitlement to an initial disability rating (evaluation) in excess of 30 percent for arteriosclerotic heart disease.

4.  Entitlement to an initial disability rating (evaluation) in excess of 30 percent for PTSD.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1966 to November 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from April 2011 and December 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The April 2011 rating decision, in pertinent part, granted service connection for arteriosclerotic heart disease and PTSD effective January 19, 2011 (the date of claim for heart disease and to reopen PTSD).  The December 2012 rating decision found clear and mistakable error in the effective date assigned for arteriosclerotic heart disease and assigned an effective date of August 31, 2010 for the grant of service connection (the date VA regulations changed regarding presumptive service connection for ischemic heart disease based herbicide exposure).

VA treatment records dated from January 2013 through May 2014 have been associated with the claims folder.  While the most recent supplemental statement of the case, dated in December 2012, does not include review of this evidence, the Veteran, through the representative, submitted a waiver of agency of original jurisdiction (AOJ) consideration of the additional evidence.  As such, the Board may consider the evidence in the first instance.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.

The issues of an effective date prior to January 19, 2011 for service connection for PTSD, to include on the basis of CUE in a November 2006 rating decision, and higher initial ratings for arteriosclerotic heart disease and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era.

2.  An April 2011 rating decision granted service connection for arteriosclerotic heart disease pursuant to the Veteran's claim for service connection for diabetes mellitus as due to dioxin exposure that was initially received by VA on January 19, 2011.

3.  Ischemic heart disease, including arteriosclerotic heart disease, was added to the list of diseases presumed to be related to herbicide exposure effective August 31, 2010.

4.  A December 2012 rating decision, based on a finding of clear and unmistakable error, assigned an effective date on August 31, 2010 for the grant of service connection for arteriosclerotic heart disease.

5.  No claim for service connection for arteriosclerotic heart disease due to herbicide exposure was received prior to August 31, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to August 31, 2010 for the award of service connection for arteriosclerotic heart disease, due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.309, 3.326(a), 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed below, the resolution of an appeal for an earlier effective date turns on the law as applied to the undisputed facts regarding the dates of receipt of claim and date entitlement arose.  As this appeal turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claim.  Consequently, no further notice or development under the VCAA is warranted with respect to the appeal for an earlier effective date for arteriosclerotic heart disease.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

Earlier Effective Date for Arteriosclerotic Heart Disease

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R.         §§ 3.1(p), 3.155(a) (2013); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2013).

Generally, if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  There are exceptions to this rule, however, which allow for retroactive payments.  If the claim is reviewed on the initiative of VA or by request of the veteran/claimant within 1 year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the veteran/claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or veteran/claimant request if the veteran met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R.        § 3.114(a)(2), (3).

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53,202.  The intended effect of this amendment was to establish presumptive service connection for these diseases based on herbicide exposure.  Note 3 indicates that, for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e).  The final rule is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date.

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States,         284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in Nehmer (Nehmer Stipulation).  For purposes of this section, a Nehmer class member includes a Vietnam veteran who has a covered herbicide disease, here arteriosclerotic heart disease/ischemic heart disease.  Thus, the Veteran is considered a Nehmer class member.  See 38 C.F.R. § 3.816(b)(1)(2) (ischemic heart disease falls under Nehmer as it was included 38 C.F.R. § 3.309(e) as part of the passage of a liberalizing law).

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award, if the class member's claim for disability compensation for the covered herbicide disease was either pending before the VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, will be the later of the date such claim was received by VA or the date the disability arose, unless the claim was received within a year following separation from service.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (1) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  See 38 C.F.R. § 3.816(c)(2).  If the above requirements are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

The Veteran asserts that the RO should have assigned an earlier effective date than August 31, 2010 for service connection for arteriosclerotic heart disease.  Specifically, the Veteran contends that the effective date should be June 19, 2006, the date that VA received the claim to reopen service connection for PTSD, because no tests for Agent Orange or EKGs were performed during the 2006 claim, which caused the Veteran to be unaware of any heart problems that could have existed during the 2006 claim.  See May 2011 notice of disagreement.  

The Veteran served in the Republic of Vietnam during the Vietnam Era.  On January 19, 2011, VA received an informal claim in which the Veteran sought service connection for diabetes mellitus as a result of dioxin exposure.  In April 2011, the Veteran was service connected for arteriosclerotic heart disease as secondary to the service-connected diabetes mellitus type 2 pursuant to 38 C.F.R. § 3.310 (2013).  An effective date of January 19, 2011, the date of receipt of the service connection claim, was assigned.  In a December 2012 rating decision, the RO found clear and unmistakable error in the effective date assigned for arteriosclerotic heart disease and established an effective date of August 31, 2010 (the date of the regulation change adding ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents) for the grant of service connection.  The rating decision presumptively service connected arteriosclerotic heart disease due to herbicide exposure pursuant to 38 C.F.R. § 3.309(e).  

As noted above, the Veteran asserts that the effective date for service connection for heart disease should be established as the date of receipt of the claim to reopen service connection for PTSD (June 19, 2006).  The Veteran contended that VA failed in its duty to assist by not conducting tests for any heart problems that may have existed during the 2006 claim.  See May 2011 notice of disagreement.  This contention overlooks the fact that the Veteran did not file service connection for heart disease prior to August 31, 2010, and the Board finds that nothing in the record can be reasonably viewed as a claim of service connection for heart disease prior to this date.  Other claims were filed, but pertained to PTSD and adjustment disorder, and not heart disease.  There was no earlier denial of service connection for a disability that can be reasonably viewed as a denial of heart disease.  While the Veteran is a Nehmer class member pursuant to 38 C.F.R. § 3.816, the claim for service connection for heart disease was not received by VA between May 3, 1989 and August 31, 2010; therefore, the effective date of the grant of service connection is determined pursuant to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. 
§ 3.816(c)(2).    

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the evidence, both lay and medical, shows that the Veteran separated from active service in November 1968, he did not file a claim for service connection within one year of service separation, he first filed the claim for service connection in January 19, 2011, and an effective date of August 31, 2010 for the grant of service connection for arteriosclerotic heart disease was assigned.  As the claim was reviewed by VA within one year of the effective date of the law, the earliest possible effective date for the award of service connection for arteriosclerotic heart disease is the same date the change of law went into effect, i.e., August 31, 2010.  38 C.F.R. § 3.114(a)(1).  

On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of service connection earlier than August 31, 2010 is assignable, the appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board finds that an effective date prior to August 31, 2010 for the award of service connection for arteriosclerotic heart disease, due to herbicide exposure, is not warranted.


ORDER

An earlier effective date, prior to August 31, 2010, for the grant of service connection for arteriosclerotic heart disease, due to herbicide exposure, is denied.


REMAND

Earlier Effective Date for Service-Connected PTSD

In a November 2006 rating decision, the RO denied the Veteran's claim (filed on June 19, 2006) to reopen service connection for PTSD.  The November 2006 rating decision declined to reopen the claim on the basis that the evidence submitted was not new and material because it did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.  The rating decision noted that there was no evidence of a verifiable stressor as the evidence of record did not show that the Veteran was wounded in action and did not include recognized military citation or other supportive evidence indicative of combat exposure, other than the Veteran's statements, which were not corroborated by service treatment and personnel records.  The Veteran did not perfect an appeal of the decision or submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2013).  Therefore, the November 2006 rating decision became final and is only subject to reversal or amendment if it contains CUE.  38 C.F.R. § 3.105(a) (2013).  

The Veteran filed a claim to reopen service connection for PTSD in January 2011.  The RO reopened the Veteran's PTSD claim, granted service connection in an April 2011 rating decision, and assigned an effective date of January 19, 2011, the date of receipt of the Veteran's claim to reopen.  See 38 U.S.C.A. § 5110(i) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2013).  The grant of service connection was based on a March 2011 VA examination report that diagnosed the Veteran with PTSD that was in direct response to fear of hostile military action and to the injured patients he saw while in a combat zone in Vietnam.  In May 2011, the Veteran filed a notice of disagreement with the effective date and disability rating assigned and perfected the appeal through a January 2013 substantive appeal (VA Form 9).

The Board finds that further development is required prior to adjudicating the appeal for an earlier effective date for PTSD.  See 38 C.F.R. § 19.9 (2013).  In a February 2011 written statement and May 2011 notice of disagreement, the Veteran contended that the November 2006 rating decision's finding that the evidence of record did not show that the Veteran was exposed to combat and a September 2007 statement of the case (SOC) finding that there was no evidence to show that the Veteran was present at Pleiku in February 1968 during the TET Offensive was in error with regard to the facts known at the time because his service personnel records show that he was at Camp Holloway, Pleiku, Vietnam in February 1968 during mortar attacks and asserted that, had this fact been acknowledged by the RO during the 2006 claim, service connection for PTSD would have been warranted.  Because the RO has not adjudicated in the first instance the related question of whether the November 2006 rating decision, which declined to reopen service connection for PTSD (and, therefore, affirmed the denial of service connection), is a product of CUE, the Board finds that this question must be remanded for adjudication of the CUE challenge by the AOJ in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

Higher Initial Rating for Arteriosclerotic Heart Disease and PTSD

The Board finds that further development is required prior to adjudicating the Veteran's appeal for higher initial ratings.  See 38 C.F.R. § 19.9 (2013).  It appears that the Veteran may have been awarded disability benefits by the Social Security Administration (SSA), and there is no indication that the RO has attempted to obtain the complete SSA file.  A March 2011 VA PTSD examination report notes that the Veteran reported that he had filed for SSA benefits.  As the Board cannot determine the basis for the award from the current evidence of record, it cannot rule out a reasonable possibility that the SSA records are relevant to the Veteran's current appeal.  Accordingly, a remand is necessary to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to the Veteran's claim); 38 C.F.R. § 3.159(c)(2) (2013).     

Accordingly, the issues of an effective date prior to January 19, 2011 for service connection for PTSD, to include on the basis of CUE in a November 2006 rating decision, and higher initial ratings for arteriosclerotic heart disease and PTSD are REMANDED for the following action:

1.  The AOJ should request from the SSA all records pertinent to the Veteran's claim for SSA disability benefits as well as all medical records relied upon concerning that claim.  In requesting these records, the AOJ should follow the current procedures of 38 C.F.R.    § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Then, adjudicate the question of clear and unmistakable error in the RO's November 2006 rating decision that denied service connection for PTSD and readjudicate the issues of higher initial ratings for arteriosclerotic heart disease and PTSD.  If the claims remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


